73 F.3d 368NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Richard GAYER, Plaintiff-Appellant,v.STATE BAR OF CALIFORNIA, Defendant-Appellee.
No. 94-16552.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 4, 1995.*Decided Dec. 19, 1995.

1
Before:  WALLACE, Chief Judge, THOMPSON, Circuit Judge, and THOMPSON,** District Judge.

ORDER

2
We affirm for the reasons stated by the district court, with the exception that we hold the dismissal to be without prejudice.  See Bell v. Hood, 327 U.S. 678 (1946);  Cook v. Peter Kiewit Sons Co., 775 F.2d 1030, 1035 (9th Cir.1985).



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 Honorable Gordon Thompson, Jr., United States District Judge, Southern District of California, sitting by designation